              Case 19-16525-mkn     Doc 9     Entered 10/10/19 12:43:37   Page 1 of 2



     ANGELA J. LIZADA, ESQ.
 1
     Nevada Bar No. 11637
 2   LIZADA LAW FIRM, LTD.
     711 S. 9th St.
 3   Las Vegas, NV 89101
     Phone: (702) 979-4676
 4
     Fax: (702) 979-4121
 5   angela@lizadalaw.com
     Attorney for Debtor
 6

 7
                            UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEVADA
 8

 9   In re:                                           Case No.: 19-16525-mkn
10
                                                      Chapter: 13
     RONALD E HALL,
11
                         Debtor,
12

13     DEBTOR’S NOTICE OF VOLUNTARY DISMISSAL OF CHAPTER 13
                              CASE
14

15            DEBTOR HEREBY GIVES NOTICE THAT:
16
                • The above entitled case was commenced by the filing of a voluntary
17

18
                   petition under Chapter 13 and has not been converted under 11 U.S.C.

19                 § 706, 1112, or 1208;
20
                • That there is no motion for relief from, annulment of, or conditioning
21

22                 of the automatic stay pending in this case and no such motions have
23
                   been filed in this case;
24

25              • Debtor has made no arrangement or agreement with any creditor or
26
                   other person in connection with this request for dismissal;
27

28

                                                 1
            Case 19-16525-mkn      Doc 9   Entered 10/10/19 12:43:37    Page 2 of 2




 1             • Debtor is requesting that this case be dismissed pursuant to 11 U.S.C.
 2
                  § 1307(b).
 3
           DATED this 10th day of September, 2019.
 4

 5
                                                          LIZADA LAW FIRM, LTD.
 6

 7

 8                                                        ANGELA J. LIZADA, ESQ.
                                                          Nevada Bar No. 11637
 9
                                                          711 S. 9th St.
10                                                        Las Vegas, NV 89101
                                                          angela@lizadalaw.com
11
                                                          Counsel for Debtor.
12

13

14
                               CERTIFICATE OF SERVICE
15
          On October 10, 2019, I served the foregoing Notice of Voluntary
16
     Dismissal by ECF System to:
17
     RICK A. YARNALL on behalf of Trustee RICK A. YARNALL
18   ecfmail@LasVegas13.com, ecfimport@lasvegas13.com
19
     I declare under penalty of perjury that the foregoing is true and correct.
20

21         DATED this 10th day of October, 2019.
22
                                             /s/ Angela J. Lizada, Esq.
23                                           An employee of Lizada Law Firm, Ltd.
24

25

26

27

28

                                               2
